Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-11 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 015 128.5, filed on December 17, 2016.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2017/001277, filed on November 03, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barjolle et al. (US 5357869 A).
Regarding claim 1, Barjolle teaches (Fig. 1-4): A sliding step assembly (Fig. 1-4) for a vehicle or a rail vehicle (Abstract), the sliding step assembly comprising:  at least one step board (1); a drive (actuator 14, slider 17 and links 18-19); and a guide device (10, 11) (col. 2, lines 58-60), wherein the at least one step board (1) is driven by the drive (14 and 17-19)(col. 4, lines 5-7), is guided on the guide device (10, 11) so as to be movable along a movement travel between a retracted position and a deployed position (Claim 1), wherein the drive (14 and 17-19) comprises at least one contactlessly operating electric linear motor (linear pneumatic drive actuator 14), and wherein the drive force thereof is transmitted to the step board (1) without a mechanical connection (col. 5, lines 15-20).
Regarding claim 8, Barjolle teaches the elements of claim 1, as stated above. Barjolle further teaches (Fig. 1-4): the step board is guided along a straight and/or curved movement travel by the guide device (10, 11)(Fig. 1-2; col. 3, lines 21-24). 
Regarding claim 9, Barjolle teaches the elements of claim 1, as stated above. Barjolle further teaches (Fig. 1-4): the guide device (10, 11, and wheels 22-23) is arranged in a sliding step cassette (the space between slideways 20, 21) from which the step board (1) is retracted or deployed (col. 3, lines 6-
Regarding claim 11, Barjolle teaches the elements of claim 1, as stated above. Barjolle further teaches (Fig. 1-4): A rail vehicle (Abstract) having at least one sliding step assembly as claimed in claim 1 (see claim 1 rejection above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barjolle et al. (US 5357869 A), in view of Shiraki et al. (US 5,225,725 A).
Regarding claim 2, Barjolle teaches the elements of claim 1, as stated above. Barjolle teaches (Fig. 1-4): a non-contact magnetic coupling which move the step board (1) along the movement travel, but does not explicitly teach that the contactlessly operating electric linear motor comprises multiple permanent magnets lined up with one another in a linear row and multiple exciter coils which contactlessly interact with the permanent magnets and which are lined up with one another in a linear row and which are electrically energized by a controller, wherein the magnetic fields generated by the permanent magnets and by the exciter coils overlap and generate magnetic forces which move the step board along the movement travel.
However, Shiraki teaches (Fig. 1-4): contactlessly operating electric linear motor (LDM-1) comprises multiple permanent magnets (10-1) lined up with one another in a linear row (Fig. 2-3) and 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to incorporate multiple permanent magnets lined up with one another in a linear row multiple exciter coils which contactlessly interact with the permanent magnets and which are lined up with one another in a linear row, wherein the magnetic fields generated by the permanent magnets and by the exciter coils overlap and generate magnetic forces, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high-thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).  
Regarding claim 3, Barjolle and Shiraki teach the elements of claim 2, as stated above. Barjolle does not explicitly teach that the multiple permanent magnets which are lined up with one another in a linear row are arranged on the step board and the multiple exciter coils which are lined up with one another in a linear row are arranged on a static support region.
However, Shiraki further teaches (Fig. 1-4): the multiple permanent magnets (10-1) which are lined up with one another in a linear row are arranged on the step board (14) and the multiple exciter coils (8) which are lined up with one another in a linear row are arranged on a static support region (stator yoke 3) (Fig. 1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to arrange multiple permanent magnets on the step board and multiple exciter coils on a static support region, as taught by Shiraki, as an alternate contactless 
Regarding claim 4, Barjolle and Shiraki teach the elements of claim 2, as stated above. Barjolle does not explicitly teach that the multiple permanent magnets which are lined up with one another in a linear row are arranged, and the controller electrically energizes the multiple exciter coils which are lined up with one another in a linear row, such that the step board is pulled and/or pushed in the desired direction by the magnetic forces. 
However, Shiraki further teaches (Fig. 1-4): the multiple permanent magnets (10-1) which are lined up with one another in a linear row are arranged, and the controller (5) electrically energizes the multiple exciter coils (8) which are lined up with one another in a linear row (col. 6, lines 2-6), such that the board is pulled and/or pushed in the desired direction by the magnetic forces (col. 6, lines 7-13). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to arrange multiple permanent magnets on the step board and provide multiple exciter coils electrically energized by a controller, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high-thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).  
Regarding claim 5, Barjolle and Shiraki teach the elements of claim 4, as stated above. Barjolle does not explicitly teach that the multiple permanent magnets lined up with one another in a linear row; and the multiple exciter coils lined up with one another in a linear rows and/or the multiple exciter coils lined up with one another in a linear row are electrically energized by the controller such that the magnetic or drive forces are dependent on the position of the step board on the movement travel. 
However, Shiraki further teaches (Fig. 1-4): the multiple permanent magnets (10-1) are lined up with one another in a linear row (Fig. 2-3); and the multiple exciter coils (8) are lined up with one another in a linear row (Fig. 2) and/or the multiple exciter coils (8) lined up with one another in a linear 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to arrange multiple permanent magnets in a linear row and multiple exciter coils in a linear row electrically energized by a controller, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high-thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).  
Regarding claim 6, Barjolle and Shiraki teach the elements of claim 4, as stated above. Barjolle does not explicitly teach that at least one exciter coil of the multiple exciter coils is a constituent part of a force sensor which directly or indirectly measures the load acting on the step board.
However, Shiraki further teaches (Fig. 9): at least one exciter coil (8) of the multiple exciter coils (8) is a constituent part of a force sensor (12) which directly or indirectly measures the load (polarity) acting on the board (14)(col. 5, line 60 – col. 6, line 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to further include a force sensor, as taught by Shiraki, in order to ensure that “an electric current is fed to the group of the coreless armature coils in an appropriate direction so as to generate thrust in a predetermined direction” (col. 6, lines 4-6). 
Regarding claim 7, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle does not explicitly teach that the contactlessly operating electric linear motor is a reluctance motor. 
However, Shiraki further teaches (Fig. 1-4): the contactlessly operating electric linear motor is a reluctance motor (col. 12, lines 49-68). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to use a reluctance motor, to automatically and actively control the electric current flowing into the exciter coils, allowing the step board to travel smoothly and linearly. 
Regarding claim 10, Barjolle teaches the elements of claim 1, as stated above. Barjolle does not explicitly teach that the at least one contactlessly operating electric linear motor is controlled in open-loop or closed-loop fashion by an electronic open-loop or closed-loop control device with regard to a position to be moved to, speed to be attained, acceleration to be attained, or drive force to be attained, by the step board within the movement travel. 
However, Shiraki teaches (Fig. 1-4): A contactlessly operating electric linear motor (LDM) is controlled in open-loop or closed-loop fashion by an electronic open-loop or closed-loop control device with regard to a position to be moved to, speed to be attained, acceleration to be attained, or drive force to be attained, by the step board within the movement travel (col. 12, lines 62-68). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to include a control device to control the speed and displacement of the step board in a feedback loop, as taught by Shiraki, in order to automatically and actively control the electric current flowing into the exciter coils, allowing the step board to travel smoothly and linearly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5684344-A: Teaches a driving device comprises an electromagnetic actuator and said electromagnetic actuator comprises a linear direct current motor having a primary side supported between said track rails and a secondary side connected to said slide members, said primary side comprising a bed on which armature coils and a substrate are supported, said secondary side comprising a field magnet arranged so as to oppose said armature coils; curved path. 
US-8217538-B2: the slider 20 is arranged to be slidable with respect to the non-magnetic plate 30 by the action of the magnetic force caused between the armature coil 11 and the magnet 22 without intervening any means such as motion guide device; a plurality of armature coils 11 are arranged along the longitudinal direction of the stator 10, and the respective armature coils 11 are electrically coupled through electric supply lines 1.
DE-19531284-A1: teaches (Fig. 1-4): A sliding step assembly (Fig. 1-4) for a vehicle or a rail vehicle (para. 0001), the sliding step assembly comprising:  at least one step board (22); a drive (26, 34); and a guide device (28), wherein the at least one step board (22) is driven by the drive (26, 34), is guided on the guide device (28) so as to be movable along a movement travel between a retracted position (Fig. 1) and a deployed position (Fig. 2).
KR-20050075492-A: teaches a platform safety scaffolding device is provided with a first electromagnet having a magnetic force receiving a constant power. 
WO-2007131789-A1: teaches (Fig. 1-3 and 6-7): a contactlessly operating electric linear motor (1) comprises multiple permanent magnets (4) lined up with one another in a linear row (Fig. 1) and multiple exciter coils (winding coils 5) which contactlessly interact with the permanent magnets (4) and which are lined up with one another in a linear row (Fig. 1) and which are electrically energized by a controller (Description, lines 52-54), wherein the magnetic fields generated by the permanent magnets (4) and by the exciter coils (5) overlap and generate magnetic forces (Greilach, page 2, lines 68-70). 
DE-102014203049-A1: teaches a sliding step arrangement (2) for a vehicle, which has a support body (6) attached to the vehicle, a tread plate (10) and a magnetic force sensor (4), wherein the tread plate (10) is movable relative to the support body (6), wherein the magnetic force sensor (4) on the one hand attached to the support body (6) and on the other hand connected to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617